 Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 1 of 11 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
____________________________________
NATASHA ANDERSON-SONDESKY              :
49 Spindletop Lane                     :
Willingboro, NJ 08046                  :    CIVIL ACTION
                                       :
              Plaintiff,               :    No.
       v.                              :
                                       :
CONDUENT TRANSPORTATION                :
SOLUTIONS, INC.                        :    JURY TRIAL DEMANDED
100 Campus Drive, Ste. 200             :
Florham Park, NJ 07932                 :
       and                             :
CONDUENT INCORPORATED                  :
100 Campus Drive, Ste. 200             :
Florham Park, NJ 07932                 :
                                       :
              Defendants.              :
____________________________________:

                                CIVIL ACTION COMPLAINT

       Natasha Anderson-Sondesky, (hereinafter referred to as “Plaintiff,” unless indicated

otherwise), by and through his undersigned counsel, hereby avers as follows:

                                        INTRODUCTION

       1.      This action has been initiated by Plaintiff against Defendants for violations of the

Family and Medical Leave Act ("FMLA - 29 U.S.C. §§ 2601 et seq.), the New Jersey Law Against

Discrimination (“NJ LAD” - N.J.S.A. §§ 10:5-1, et. seq.), and 42 U.S.C. § 1981. Plaintiff asserts,

inter alia, that she was unlawfully discriminated against, retaliated against, and terminated from

her employment (among other violations). As a direct consequence of Defendants’ unlawful

actions, Plaintiff seeks damages as set forth herein.

                                 JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks
                                                  1
  Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 2 of 11 PageID: 2




redress of such federal statutes. There is supplemental jurisdiction over Plaintiff’s state law claims

herein, as they arise out of the same common nucleus of operative facts as her federal claims.

        3.      This Court may properly maintain personal jurisdiction over Defendants because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

in order to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

        4.      Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this district

because a substantial part of the events or omissions giving rise to the claims set forth herein

occurred in this judicial district, in addition, venue is properly laid in this district because

Defendants are deemed to reside where they are subject to personal jurisdiction, rendering

Defendants residents of the District of New Jersey for this action.

                                              PARTIES

        5.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.      Plaintiff is an adult individual, with an address as set forth in the caption.

        7.      Conduent Transportation Solutions, Inc. (“Defendant CTS”) and Conduent

Incorporated (“Defendant CI”) are properly considered Plaintiff’s single, joint and/or integrated

employer(s). Defendants CTS and CI are hereinafter collectively referred to as “Defendants.”

        8.      Plaintiff was paid through Defendant CTS, had benefits processed through

Defendant CTS, and tax (and W-2) information was provided to Plaintiff through Defendant CTS.

Plaintiff’s human resources matters / complaints / investigations were processed by human

resources personnel of Defendant CI, Defendant CI advertises for Defendant CTS, there is joint




                                                   2
  Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 3 of 11 PageID: 3




management oversight over both operations, and Defendants are both located within the same

physical headquarters (in Florham Park, New Jersey).

        9.     Defendants operate as a collective enterprise formed between 2016 to 2017 as a

divestiture from Xerox. Defendants offer and sell digital platforms for businesses and governments

and maintain over 50,000 employees in more than 30 countries combined.

        10.    At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                                 FACTUAL BACKGROUND

        11.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        12.    Plaintiff was hired in or about 2014, and she had begun working for Xerox (and its

affiliated entities). As of mid-2016, Xerox announced it would be spinning off its Xerox Business

Services Division into a wholly separate corporation. Shortly thereafter, Defendants were

established following formal separation from Xerox.

        13.    Within the first few years of Plaintiff’s employment with Defendants, she was

considered to physically work from Philadelphia, Pennsylvania. However, from early 2016 until

termination (in August of 2020), Plaintiff solely worked for Defendants in New Jersey.

        14.    Jurisdiction for filing of the instant lawsuit clearly exists in New Jersey. Although

the management employee who discriminated and retaliated against Plaintiff (as outlined supra)

was deemed based in Philadelphia, all relevant factors weigh in favor of this lawsuit taking place

in New Jersey. In particular:

               (1) Defendants are both headquartered, operated from, and based within New
                   Jersey (at Florham Park), as are the bulk over their executive management;



                                                 3
 Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 4 of 11 PageID: 4




              (2) Plaintiff resides in New Jersey, and she has done so for the entire duration of
                  her employment with Defendants;

              (3) During her last approximate 4 years of employment, Plaintiff solely worked
                  within New Jersey remotely from 49 Spindletop Lane, Willingboro, New Jersey
                  08046; and

              (4) With the exception of her immediate manager (based in Philadelphia), the
                  relevant human resources personnel Plaintiff dealt with (and her immediate
                  manager’s supervisor) work in different states spanning much of the Eastern
                  United States.

       15.    From hire through in or about May of 2019, Plaintiff was supervised by James

DiCaprio. As of May 2019, DiCaprio ceased working as Plaintiff’s supervisor.

       16.    As of in or about June of 2019, Plaintiff began being supervised by a new manager,

John Wharton. From June of 2019 through December of 2019, Wharton was referred to as a

Director of Operations. From December 2019 through Plaintiff’s termination (in August of 2020),

Wharton was referred to as a Director of Delivery.

       17.    During Plaintiff’s employment under DiCaprio, Plaintiff had worked for

approximately 3 years exclusively from her residence and remotely (in New Jersey). This was a

medical accommodation Plaintiff had been provided.

       18.    Plaintiff has been a disabled woman for many years. She has and continues to utilize

a wheelchair, and she suffers from: (a) CFIDS and migraines; (b) Fibromyalgia; (c) Lupus; and (d)

other medical and health complications. Plaintiff has a long history of medical treatment and

medication regimens. Prior to working under Wharton, Plaintiff was ensured the perpetual and

indefinite medical accommodation of telecommuting.

       19.    Plaintiff had been employed by Defendants as a Client Services Senior Manager.

Plaintiff was able to perform her job in an exceptional manner, and she was in all respects an




                                               4
 Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 5 of 11 PageID: 5




exemplary employee during her entire tenure. Plaintiff worked very hard, often worked at least 50-

60 hours per week, was very knowledgeable, and consistently met timelines and expectations.

       20.     Defendants’ elevation of Wharton to management over Plaintiff and approximately

30-plus other employees came as a surprise to his subordinate staff (shortly after his hire). This

was not because of Wharton his qualifications, but rather, because of how he conducted himself in

an exceptionally inappropriate manner for working in senior-level management for a

sophisticated international organization.

       21.     As of the spring of 2020, Plaintiff was compelled to lodge serious discrimination

complaints against Wharton. In conjunction with and as a result of Plaintiff’s complaints, she was

informed human resources management were investigating Wharton. Such human resources

personnel spanned different states including as far as North Carolina. The investigation prompted

by Plaintiff’s complaints ended, to her knowledge, in late May or early June 2020 (resulting in

Wharton being placed on “probation”). Plaintiff’s concerns had been validated and corroborated

by numerous witnesses, although Defendants failed to abide by purported zero-tolerance policies

of discrimination in the workplace.

       22.     Wharton was an extremely crude, reckless, and discriminatory manager who had

no regard for what he said or did in the workplace. He had no regard for personnel policies,

corporate norms, handbook expectations or directives, and engaged in unlawful harassment and

discrimination.

       23.     From a categorical standpoint as to the concerns Plaintiff had and raised in the

spring of 2020 with human resources and management of Defendants, such issues included: (1)

disability discrimination; (2) racial discrimination; and (3) inappropriate sexual comments.




                                                5
 Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 6 of 11 PageID: 6




               [1] Disability / FMLA Discrimination

         24.   Wharton engaged in numerous acts of discrimination related to Plaintiff’s health,

including but not limited to:

               (A) Regularly discussing Plaintiff’s health and FMLA needs, expressing disgust at
                   Plaintiff being unable to physically work from the premises or need for medical
                   accommodations, and being critical of Plaintiff’s health limitations verbally
                   (to Plaintiff and others in the workplace); and

               (B) Suggesting to Plaintiff that she isn’t in the workplace as if it were a concern,
                   repeatedly attempting to raise telecommuting policies with Plaintiff as if she
                   were taking advantage of flexibility, and by questioning her ability to
                   accomplish certain things not being in the office.

               [2] Racial Discrimination

         25.   Wharton engaged in numerous acts of discrimination related to race in the

workplace, including but not limited to:

               (A) Knowingly requiring African-American and black employees to physically
                   work during the COVID pandemic and directed Plaintiff to find some work for
                   non-black employees Wharton was permitting to stay home. When Plaintiff
                   questioned to equity of this as there appeared to be a clear racial disparity,
                   Wharton’s response was “white privilege;” and

               (B) Referring to another coworker’s son who came to work as “some black kid”
                   who showed up, among other noticeable differences in treatment based upon
                   race (affecting the terms and conditions of employment of Plaintiff and others).

         26.   Plaintiff was particularly offended as an African-American female herself, who

identifies as black based upon her dark complexion (although she has some Hispanic origin as

well).

               [3] Inappropriate Sexual Comments / Gestures

         27.   Wharton engaged in numerous acts of inappropriate sexual commentary such as:

(a) suggesting he go to Plaintiff’s house (unrelated to business); (b) questioning or perpetuating




                                                6
 Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 7 of 11 PageID: 7




rumors about Plaintiff being in relations with her old boss or Wharton; (c) telling another coworker

he would remember if she was under him last night; and (d) other inappropriate sexual innuendo.

                              Plaintiff’s Retaliatory Termination

       28.     Wharton was so unprofessional, he: (a) openly discussed other employee personnel

issues; (b) used profane language; (c) violated code of conduct policies within Defendant; (d)

dispensed with Plaintiff’s annual performance evaluation while he was driving in his vehicle for a

matter of minutes only to quickly start talking about personal (unrelated) matters; and (e) had no

reservation or reflection about engaging in the aforesaid types of discrimination in a corporate

work environment.

       29. As a result of Plaintiff’s complaints of discrimination, numerous current and/or former

employees of Defendants confirmed discriminatory treatment towards Plaintiff and identified their

own discriminatory experiences by Wharton. These confirmations took place when interviewed as

part of the investigation concerning Plaintiff’s complaints against Wharton.

       30.     Wharton was of course aware of Plaintiff’s allegations against him because; (1)

Defendants’ human resources identified they were going to raise and question him about Plaintiff’s

concerns; (2) Plaintiff had herself expressed concerns directly to Wharton; and (3) Wharton was

placed on “probation” effective in or about June of 2020 as a direct and proximate result of

Plaintiff’s discrimination allegations against him (which were founded). Upon information and

belief, the probationary period was a mere slap on the wrist of 60 days for probation (despite

supposed zero tolerance for workplace discrimination).

       31.     Plaintiff was then abruptly informed of her termination from employment under the

guise of a reduction in force and/or job elimination on or about August 11, 2020. This was right

around the time in which Wharton’s probation would have ended or was about to end.




                                                 7
    Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 8 of 11 PageID: 8




         32.      Plaintiff’s termination was ridiculous, absurd, pretextual, and retaliatory for reasons

which included but are not limited to:

                  (1) While Plaintiff has no intention of questioning Defendants’ ordinary business
                      judgment, she did perform a critical, integral and necessary role for Defendants;

                  (2) Plaintiff’s termination was in very close temporal proximity to: (a) her verbal
                      complaints of discriminatory treatment; (b) an HR investigation in concerns of
                      discriminatory treatment by Wharton; and (c) shortly after Wharton received
                      discipline for discrimination in the workplace;

                  (3) Plaintiff’s termination was so abrupt, she was asked to wind down her work for
                      several weeks after notification of job elimination, to help transition duties,
                      passwords and information, among other functions. This is inconsistent with
                      other people in prior years being reduced or eliminated who were generally
                      terminated on the same day of notification;

                  (4) Despite not being entitled to severance per a specific policy and despite
                      Defendants not offering severance to all other people in prior years affected by
                      job eliminations or reductions in force, Plaintiff was offered severance in
                      exchange for her signing a waiver of discrimination and retaliation legal rights.
                      This is clear evidence of pretext and retaliation;1 and

                  (5) Prior to Plaintiff’s complaints of discrimination and a heightened investigation
                      into Wharton, Wharton had discussed objectives and goals for Plaintiff that
                      were significantly beyond the month of August 2020 (both in discussion and in
                      his very cursory performance-review discussion).




1
  See Staffieri v. Northwestern Human Servs., 2013 U.S. Dist. LEXIS 72115 at **14-15 (E.D. Pa. 2013)(an employer
who offered severance at the time of termination when policies did not require upon condition of waiving claim
supported finding of pretext among other facts); Bartlett v. NIBCO Inc., 2011 U.S. Dist. LEXIS 28072 (N.D. Ind.
2011)(finding that a severance agreement offered contemporaneously to when the employee was terminated was
“probative on the issue of whether NIBCO's motive for terminating Bartlett was [false].”); EEOC v. Republic Servs.,
Inc., 640 F. Supp. 2d 1267 (D. Nev. 2009)(denying summary judgment and considering as evidence in wrongful
termination case that a company would offer severance when an employee is supposedly terminated in a manner that
doesn't warrant severance per an explicit company policy); Karl v. City of Mountlake Terrace, 2011 U.S. Dist. LEXIS
59085 (W.D. Wash. 2011)(severance agreements are admissible in retaliation claims when made contemporaneous to
termination, as they are not governed by Fed.R.Evid. 408); Brandy v. Maxim Healthcare Servs., Inc., 2012 WL
5268365, at *2 (N.D. Ind. 2012)(holding that severance agreements offered at the time of termination do not fall under
Rule 408 because they are offered before a dispute arises, regardless if the employer “anticipated the severance
agreement curtailing any potential future litigation.”).




                                                          8
    Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 9 of 11 PageID: 9




         33.      Plaintiff’s termination also closely followed: (a) disclosures of an anticipated

surgery to take place in September of 2020; (b) her discussions about FMLA and recertification of

FMLA needs; and (c) concerns about scrutiny for her not physically working in Defendant’s

Philadelphia location (and wholly telecommuting).

         34.      In sum, there is simply no question that Plaintiff was terminated for discriminatory

and retaliatory reasons.2

                                                Count I
                     Violations of the Family and Medical Leave Act (“FMLA”)
                                      (Interference & Retaliation)

         35.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         36.      Plaintiff was at all times relevant an eligible employee under the FMLA for leave

in each year of her employment.

         37.      Plaintiff provided relevant, requested, and necessary medical information to

Defendants. As a result, Plaintiff was deemed FMLA eligible by Defendant, as she met all criteria.

Plaintiff was approved for intermittent FMLA usage in 2018 and 2019, and she sought

recertification of FMLA usage in 2020.

         38.      Plaintiff had her FMLA rights violated through interference, discrimination, and

retaliation by inter alia: (1) being continually discouraged from using FMLA directly; (2) being

dissuaded from use of FMLA though continued discriminatory comments about or concerning

Plaintiff; (3) being terminated to prevent her from using FMLA further; (4) being terminated for




2
  This lawsuit is only intended to give examples of the types of discrimination Plaintiff or others experienced for the
purposes of notice pleading. Nothing in this Complaint is intended to infer or state that examples provided are intended
to be all inclusive.



                                                           9
Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 10 of 11 PageID: 10




requesting FMLA; and (5) being terminated for expressing mistreatment to Wharton and

Defendants on account of her using FMLA.

        39.      These actions as aforesaid constitute interference, discrimination and retaliation

prohibited by the FMLA.

                                              Count II
                                   Violations of 42 U.S.C. § 1981
                                   (Discrimination & Retaliation)

        40.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        41.      Wharton is a non-black male was openly discrimination, even stating “white

privilege” in response to his intentional actions in the workplace based upon race. He demonstrated

that he had no reservation in taking actions in a workplace based upon racial criteria.

        42.      Plaintiff was treated differently in many respects on account of her race while

employed. Plaintiff’s termination due to her race or her complaints of racial discrimination

therefore constitute violations of 42 U.S.C. § 1981.

                                            Count III
              Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
                                  (Discrimination & Retaliation)

        43.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        44.      Plaintiff was terminated by Defendants because:

                 (1) Of her actual, known, record-of, and perceived health problems, all of which
                     Defendants and their management were aware of during Plaintiff’s
                     employment;

                 (2) Of her requested medical accommodations, such as continued work from home,
                     remotely and/or by telecommuting and for use of intermittent FMLA time (also
                     another type of medical accommodation); and




                                                  10
Case 2:20-cv-14182-KM-JBC Document 1 Filed 10/09/20 Page 11 of 11 PageID: 11




               (3) Of her complaints of discriminatory treatment due to her health and/or need for
                   accommodations.

       45.     These actions constitute discrimination and retaliation violations of the NJ LAD.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

       B.      Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter Defendants

or other employers from engaging in such misconduct in the future;

       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law; and

       E.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.

                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                              By:     _______________________
                                                      Ari R. Karpf, Esq.
                                                      3331 Street Road
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
Dated: October 9, 2020


                                                 11
